                                                                                                  Case 3:21-cv-06743-SK Document 1 Filed 08/31/21 Page 1 of 11


                                                                                           1   SANJIV N. SINGH, A PROFESSIONAL LAW CORPORATION
                                                                                               Sanjiv N. Singh (SBN 193525)
                                                                                           2   1650 S. Amphlett Blvd. Suite 220
                                                                                           3   San Mateo, CA 94402
                                                                                               Phone: (650) 389-2255
                                                                                           4   Email: ssingh@sanjivnsingh.com
                                                                                           5
                                                                                               INDRAJANA LAW GROUP, A PROFESSIONAL LAW CORPORATION
                                                                                           6   Michael B. Indrajana (SBN 258329)
A PROFESSIONAL LAW CORPORATION




                                                                                           7   1650 S. Amphlett Blvd. Suite 220
                                 1650 S. AMPHLETT BLVD. SUITE 220




                                                                                               San Mateo, CA 94402
                                                                    SAN MATEO, CA 94402




                                                                                           8   Phone: (650) 597-0928
         SANJIV N. SINGH




                                                                                           9   Email: michael@indrajana.com

                                                                                          10   Attorneys for Plaintiff The Cookie Department, Inc.
                                                                                          11                             UNITED STATES DISTRICT COURT

                                                                                          12                         NORTHERN DISTRICT OF CALIFORNIA

                                                                                          13
                                                                                               THE COOKIE DEPARTMENT, INC., a               Case No.:
                                                                                          14
                                                                                               California Corporation,
                                                                                          15                                                COMPLAINT FOR DECLARATORY
                                                                                                                   Plaintiff,
                                                                                                                                            JUDGMENT OF NON-INFRINGEMENT
                                                                                          16

                                                                                          17                       vs.
                                                                                                                                            JURY TRIAL DEMANDED
  A PROFESSIONAL LAW CORPORATION




                                                                                          18   THE HERSHEY COMPANY, a Delaware
   1650 S. AMPHLETT BLVD. SUITE 220




                                                                                          19   Corporation; HERSHEY CHOCOLATE &
        INDRAJANA LAW GROUP




                                                                                               CONFECTIONERY LLC, A Delaware
          SAN MATEO, CA 94402




                                                                                          20   Limited Liability Company; AND DOES 1
                                                                                          21   TO 50, INCLUSIVE.

                                                                                          22   Defendants.

                                                                                          23

                                                                                          24

                                                                                          25

                                                                                          26

                                                                                          27

                                                                                          28
                                                                                                              THE COOKIE DEPARTMENT, INC. V. THE HERSHEY COMPANY
                                                                                                             COMPLAINT FOR DECLARATORY JUDGMENT OF NON-INFRINGEMENT
                                                                                                                                   PAGE 1 OF 11
                                                                                                  Case 3:21-cv-06743-SK Document 1 Filed 08/31/21 Page 2 of 11


                                                                                           1         Plaintiff The Cookie Department Inc. (“TCD”), by and through its undersigned
                                                                                           2   counsel, as and for its Complaint against Defendants, The Hershey Company and
                                                                                           3   Hershey Chocolate & Confectionary LLC (collectively, “Hershey”), hereby alleges as
                                                                                           4   follows:
                                                                                           5                                      INTRODUCTION
                                                                                           6         1.     Plaintiff The Cookie Department Inc. (“TCD”) seeks protection against
A PROFESSIONAL LAW CORPORATION




                                                                                           7   what appears to be a retaliatory threat of trademark litigation by Defendants The
                                 1650 S. AMPHLETT BLVD. SUITE 220
                                                                    SAN MATEO, CA 94402




                                                                                           8   Hershey Company and Hershey Chocolate & Confectionery LLC (collectively,
         SANJIV N. SINGH




                                                                                           9   “Hershey”). Specifically, Hershey seeks to prevent TCD from continuing to offer its
                                                                                          10   goods using a stylized chocolate chip teardrop imagery (“Chocolate Chip Image”),
                                                                                          11   which TCD has used since at least as early as 2009 and which Hershey now belatedly,
                                                                                          12   eleven years after the fact, claims is infringing Hershey’s trademark and trade dress, and
                                                                                          13   conical configuration (collectively, the “Kisses Marks”). Hershey has never claimed
                                                                                          14   infringement or issued a demand or cease and desist until now, during the pendency of
                                                                                          15   TCD’s infringement suit against Hershey for alleged infringement of TCD’s TOUGH
                                                                                          16   COOKIE® mark, which suit was filed on December 23, 2020 before presiding Magistrate
                                                                                          17   Judge Hon. Kandis A. Westmore (see The Cookie Department, Inc. v. The Hershey Company,
  A PROFESSIONAL LAW CORPORATION




                                                                                          18   et al., Case No. 4:20-cv-09324-KAW). Two weeks before a scheduled, long-awaited
   1650 S. AMPHLETT BLVD. SUITE 220




                                                                                          19   mediation and after Hershey was made aware that TCD engaged experienced experts
        INDRAJANA LAW GROUP


          SAN MATEO, CA 94402




                                                                                          20   who have evaluated and confirmed significant damages caused by Hershey’s alleged
                                                                                          21   infringement of TCD’s TOUGH COOKIE® mark, Hershey now purports to suddenly
                                                                                          22   have a basis to claim infringement and other causes of action against TCD despite the
                                                                                          23   fact that: (i) TCD is not using any mark or symbol except the universally known
                                                                                          24   depiction of a chocolate chip (TCD has no line of cookie that uses Hershey’s Kisses or the
                                                                                          25   Kisses Marks) and (ii) TCD has never sold chocolates or candies, but exclusively makes
                                                                                          26   cookies including chocolate chip cookies. Despite this, Hershey issued not one but two
                                                                                          27   “demand” letters and has notified TCD in writing of its tenuous allegations and has
                                                                                          28
                                                                                                               THE COOKIE DEPARTMENT, INC. V. THE HERSHEY COMPANY
                                                                                                              COMPLAINT FOR DECLARATORY JUDGMENT OF NON-INFRINGEMENT
                                                                                                                                    PAGE 2 OF 11
                                                                                                   Case 3:21-cv-06743-SK Document 1 Filed 08/31/21 Page 3 of 11


                                                                                           1   threatened to sue TCD. TCD maintains that this is a strategic ploy with little to no merit,
                                                                                           2   and the Court should enter a judgment that TCD has not violated Hershey’s rights.
                                                                                           3           2.      At its core, despite the long history of Hershey’s Kisses product line, the
                                                                                           4   Kisses Marks are inherently weak trademarks because the design and shape of the
                                                                                           5   Hershey Kisses are substantively identical to the universal teardrop shape of chocolate
                                                                                           6   chips or baking chips, commonly desired ingredients used worldwide for more than 80
A PROFESSIONAL LAW CORPORATION




                                                                                           7   years. Specifically, the teardrop shaped chocolate chips and baking chips are commonly
                                 1650 S. AMPHLETT BLVD. SUITE 220
                                                                    SAN MATEO, CA 94402




                                                                                           8   made by dropping liquified chocolate mixture into a baking tray, and the final shape of
         SANJIV N. SINGH




                                                                                           9   the chips will naturally and organically, as a result of the chemistry and physics at play
                                                                                          10   in the production of the chips themselves, resemble a hardened teardrop shape when the
                                                                                          11   liquid chocolate drop hardens at room temperature.1
                                                                                          12                                              THE PARTIES
                                                                                          13           3.      At all relevant times, Plaintiff The Cookie Department, Inc. (“TCD”) was
                                                                                          14   and is a California Corporation and is authorized to do business and is doing business in
                                                                                          15   the State of California, in various counties in the State of California. Plaintiff has offices
                                                                                          16   in Berkeley, California, County of Alameda and Portland, Oregon.
                                                                                          17           4.      At all relevant times, Defendant The Hershey Company is, and at all
  A PROFESSIONAL LAW CORPORATION




                                                                                          18   relevant times was, a Delaware Corporation with its headquarters and principal place of
   1650 S. AMPHLETT BLVD. SUITE 220




                                                                                          19   business at 19 East Chocolate Avenue, Hershey, Pennsylvania 17033. On information
        INDRAJANA LAW GROUP


          SAN MATEO, CA 94402




                                                                                          20   and belief, Hershey’s is engaged worldwide in the production, advertisement, and sale
                                                                                          21   of chocolates, candies, and other snacks, as well as a range of other food products. At all
                                                                                          22   relevant times, Defendant Hershey Chocolate & Confectionery LLC is, and at all relevant
                                                                                          23

                                                                                          24

                                                                                          25

                                                                                          26   1
                                                                                                 The process and techniques to make teardrop shaped chocolate chip are commonly known since its
                                                                                               introduction in the 1940s by Nestle, and numerous recipes and videos show how even home bakers can
                                                                                          27   make chocolate chips from standard milk chocolate bars. An example of this process can be seen in this
                                                                                               short video: https://www.youtube.com/watch?v=OCmU2fCVJVo.- last accessed August 30, 2021.
                                                                                          28
                                                                                                                 THE COOKIE DEPARTMENT, INC. V. THE HERSHEY COMPANY
                                                                                                                COMPLAINT FOR DECLARATORY JUDGMENT OF NON-INFRINGEMENT
                                                                                                                                      PAGE 3 OF 11
                                                                                                   Case 3:21-cv-06743-SK Document 1 Filed 08/31/21 Page 4 of 11


                                                                                           1   times was, a Delaware Limited Liability Company with its principal place of business at
                                                                                           2   8001 Arista Place, Suite 430, Bromfield, CO 80021 (collectively, “Hershey”).
                                                                                           3          5.     Plaintiff does not know the true names and capacities, whether individual,
                                                                                           4   entities, agents, affiliates, subsidiaries, or otherwise, of Defendants DOES 1 through 50,
                                                                                           5   and therefore designates those Defendants by such fictitious names. Each of the
                                                                                           6   Defendants sued herein as a DOE is legally responsible in some manner for the events
A PROFESSIONAL LAW CORPORATION




                                                                                           7   and happenings referred to herein and proximately caused the injuries suffered by the
                                 1650 S. AMPHLETT BLVD. SUITE 220
                                                                    SAN MATEO, CA 94402




                                                                                           8   Plaintiff.
         SANJIV N. SINGH




                                                                                           9                NATURE OF THIS ACTION; JURISDICTION AND VENUE
                                                                                          10          6.     Jurisdiction is proper in this court because this litigation arises under federal
                                                                                          11   law, namely 17 U.S.C. § 1051 et. seq. (Lanham Act). The Court has jurisdiction over this
                                                                                          12   action under 28 U.S.C. § 1331 (federal question), 28 U.S.C. § 1338(a) (trademarks), and 28
                                                                                          13   U.S.C. § 2201 (Declaratory Judgment Act).
                                                                                          14          7.     This Court has personal jurisdiction over Hershey because Hershey, on
                                                                                          15   information and belief, conducts business in the State of California and within this district,
                                                                                          16   including direct retail sales of its products in California retail stores, entering into
                                                                                          17   contracts with California corporations, and the advertising and sale of its products
  A PROFESSIONAL LAW CORPORATION




                                                                                          18   through the Internet to California residents.
   1650 S. AMPHLETT BLVD. SUITE 220




                                                                                          19          8.     Venue is proper in this Court because pursuant to 28 U.S.C. § 1391(b) and
        INDRAJANA LAW GROUP


          SAN MATEO, CA 94402




                                                                                          20   1391(c).
                                                                                          21          9.     An actual case or controversy has arisen between the parties. Hershey has
                                                                                          22   threatened litigation against TCD, and has asserted that TCD’s use of the Chocolate Chip
                                                                                          23   Image constitutes trademark infringement. These statements threaten injury to TCD.
                                                                                          24                                  GENERAL ALLEGATIONS
                                                                                          25   The following allegations are set forth based on knowledge to date, but may be amended
                                                                                          26   as needed:
                                                                                          27

                                                                                          28
                                                                                                               THE COOKIE DEPARTMENT, INC. V. THE HERSHEY COMPANY
                                                                                                              COMPLAINT FOR DECLARATORY JUDGMENT OF NON-INFRINGEMENT
                                                                                                                                    PAGE 4 OF 11
                                                                                                  Case 3:21-cv-06743-SK Document 1 Filed 08/31/21 Page 5 of 11


                                                                                           1   TCD’s Business and Brand History.
                                                                                           2         10.    TCD is engaged in the development, production, advertising, and sale of
                                                                                           3   cookie products, and has been doing so since 2009. TCD was founded by Chef Akiva
                                                                                           4   Resnikoff in 2009 in Berkeley, California.
                                                                                           5         11.    Since the very beginning of the Company, TCD has exclusively sold cookie
                                                                                           6   products and has never sold any chocolate or confectionary products. To date, TCD has
A PROFESSIONAL LAW CORPORATION




                                                                                           7   not sold any products that directly compete with Hershey’s Kisses product line, and
                                 1650 S. AMPHLETT BLVD. SUITE 220
                                                                    SAN MATEO, CA 94402




                                                                                           8   none of the cookie products sold by TCD can be confused by consumers, or anyone for
         SANJIV N. SINGH




                                                                                           9   that matter, with the Hershey’s Kisses product line. TCD’s current offerings include soft-
                                                                                          10   baked keto friendly cookies and its classic FULLY FUNCTIONAL COOKIES® product
                                                                                          11   lines. TCD has never sold, and does not sell, any chocolate candy products, chocolate
                                                                                          12   bars, or any other chocolate products that directly or indirectly competes with Hershey’s
                                                                                          13   Kisses.
                                                                                          14   The Present Dispute.
                                                                                          15         12.    On December 23, 2020, TCD filed a trademark infringement lawsuit
                                                                                          16   against The Hershey Company and ONE Brands LLC, alleging that both companies are
                                                                                          17   and were infringing TCD’s TOUGH COOKIE® registration in connection with ONE
  A PROFESSIONAL LAW CORPORATION




                                                                                          18   Brands’ ONE Bar Chocolate Chip Cookie Dough Flavored Protein Bar in which the
   1650 S. AMPHLETT BLVD. SUITE 220




                                                                                          19   packaging and marketing materials for the Protein Bar uses the term “TOUGH
        INDRAJANA LAW GROUP


          SAN MATEO, CA 94402




                                                                                          20   COOKIES ONLY.” The lawsuit is currently pending before the U.S. District Court in the
                                                                                          21   Northern District of California. Discovery and investigations to date have revealed that
                                                                                          22   Hershey became aware of the TCD TOUGH COOKIE® pending application and
                                                                                          23   trademark rights but still wilfully and knowingly chose to market and distribute the
                                                                                          24   ONE Bar Chocolate Chip Cookie Dough Flavored Protein Bar with the slogan “TOUGH
                                                                                          25   COOKIES ONLY” figured prominently next to a bar that resembles a chocolate chip
                                                                                          26   cookie. Hershey expressed interest in early settlement of the dispute, and this was
                                                                                          27   reflected and memorialized in the Court’s pretrial and trial schedule, including a recent
                                                                                          28   stipulation approved by the Court on June 22, 2021 that extended the time for the parties
                                                                                                               THE COOKIE DEPARTMENT, INC. V. THE HERSHEY COMPANY
                                                                                                              COMPLAINT FOR DECLARATORY JUDGMENT OF NON-INFRINGEMENT
                                                                                                                                    PAGE 5 OF 11
                                                                                                  Case 3:21-cv-06743-SK Document 1 Filed 08/31/21 Page 6 of 11


                                                                                           1   to make a good faith effort to resolve claims. A full day mediation is scheduled to occur
                                                                                           2   on September 16, 2021, and Defendants are aware that Plaintiffs have been aggressively
                                                                                           3   investigating their conduct, have sought to depose certain key executives and conduct
                                                                                           4   Rule 30(b)(6) depositions, and have engaged a first tier economic group known for its
                                                                                           5   work on infringement damages to analyze the significant scope of damages associated
                                                                                           6   with the use of the TOUGH COOKIE® mark.
A PROFESSIONAL LAW CORPORATION




                                                                                           7             13.   Against this backdrop, on August 28, 2021, Hershey received a letter from
                                 1650 S. AMPHLETT BLVD. SUITE 220
                                                                    SAN MATEO, CA 94402




                                                                                           8   Keyonn Pope, an attorney at Riley Safer Holmes & Cancila LLP (“RSHC”), counsel to
         SANJIV N. SINGH




                                                                                           9   Hershey. A copy of that letter is attached hereto as Exhibit 1. Mr. Pope, with whom
                                                                                          10   counsel for TCD have interacted over many months and who has never raised these
                                                                                          11   issues before, now claims, on the eve of an all day, long awaited mediation, that Hershey
                                                                                          12   is the owner of the conical configuration of a candy with an upwardly pointing tip, with
                                                                                          13   and without the plume (the “KISSES Product”), and said KISSES Product is subject of
                                                                                          14   numerous trademark registrations before the United States Patent and Trademark
                                                                                          15   Office.
                                                                                          16             14.   In what appears to be a draft complaint attached to its demand, Hershey
                                                                                          17   alleges with no legitimate basis that TCD’s use of an unrelated Chocolate Chip Image is
  A PROFESSIONAL LAW CORPORATION




                                                                                          18   infringing on its trademark registrations.
   1650 S. AMPHLETT BLVD. SUITE 220




                                                                                          19             15.   TCD uses a tiny Chocolate Chip Image within its artwork for its company
        INDRAJANA LAW GROUP


          SAN MATEO, CA 94402




                                                                                          20   logo as follows:
                                                                                          21

                                                                                          22

                                                                                          23

                                                                                          24

                                                                                          25   This logo has been used by TCD since 2009. The Chocolate Chip Image, which is the
                                                                                          26   classic “teardrop” chocolate chip shape associated with the manner of production of
                                                                                          27   chocolate chips, is used to represent chocolate chips, not Kisses, on a stylized image of a
                                                                                          28   dozen cookies on a baking tray. The individual Chocolate Chip Image is very small and
                                                                                                                  THE COOKIE DEPARTMENT, INC. V. THE HERSHEY COMPANY
                                                                                                                COMPLAINT FOR DECLARATORY JUDGMENT OF NON-INFRINGEMENT
                                                                                                                                      PAGE 6 OF 11
                                                                                                      Case 3:21-cv-06743-SK Document 1 Filed 08/31/21 Page 7 of 11


                                                                                           1   in a typical TCD packaging, and in fact is less than 0.5 mm x 0.5 mm in overall size per
                                                                                           2   individual Chocolate Chip Image present on the logo. TCD also uses the Chocolate Chip
                                                                                           3   Image as a geographical marker in its store locator page.
                                                                                           4

                                                                                           5

                                                                                           6
A PROFESSIONAL LAW CORPORATION




                                                                                           7
                                 1650 S. AMPHLETT BLVD. SUITE 220
                                                                    SAN MATEO, CA 94402




                                                                                           8
         SANJIV N. SINGH




                                                                                           9
                                                                                          10

                                                                                          11

                                                                                          12

                                                                                          13

                                                                                          14           A photograph of TCD’s packaging depicting the size of logo relative to a person’s hand.
                                                                                          15   A Comparison of Baking Chips to The Kisses Mark.
                                                                                          16              16.      An example of a publicly available image depicting the actual teardrop
                                                                                          17   shape of chocolate chips can be seen as follows 2:
  A PROFESSIONAL LAW CORPORATION




                                                                                          18
   1650 S. AMPHLETT BLVD. SUITE 220




                                                                                          19
        INDRAJANA LAW GROUP


          SAN MATEO, CA 94402




                                                                                          20

                                                                                          21

                                                                                          22

                                                                                          23

                                                                                          24

                                                                                          25

                                                                                          26

                                                                                          27
                                                                                               2
                                                                                                   Source: https://en.wikipedia.org/wiki/Chocolate_chip - last accessed on August 30, 2021.
                                                                                          28
                                                                                                                      THE COOKIE DEPARTMENT, INC. V. THE HERSHEY COMPANY
                                                                                                                     COMPLAINT FOR DECLARATORY JUDGMENT OF NON-INFRINGEMENT
                                                                                                                                           PAGE 7 OF 11
                                                                                                      Case 3:21-cv-06743-SK Document 1 Filed 08/31/21 Page 8 of 11


                                                                                           1              17.     Indeed, this image of chocolate chips has been extensively and universally
                                                                                           2   used across the industry by dozens of manufacturers, amateur bakers, and individuals
                                                                                           3   since chocolate chips came to existence in the 1940s. Historically, the ubiquitous image
                                                                                           4   was not created by design, but in fact reflects the actual physical and chemical manner
                                                                                           5   by which the chips are created. On information and belief, the teardrop shape of
                                                                                           6   chocolate chips (note the shape at the bottom left of the image) was introduced by Nestle
A PROFESSIONAL LAW CORPORATION




                                                                                           7   in the 1940s 3:
                                 1650 S. AMPHLETT BLVD. SUITE 220
                                                                    SAN MATEO, CA 94402




                                                                                           8
         SANJIV N. SINGH




                                                                                           9
                                                                                          10

                                                                                          11

                                                                                          12

                                                                                          13

                                                                                          14

                                                                                          15

                                                                                          16

                                                                                          17              18.     The teardrop shape of the chocolate chips result from (i) the inherent
  A PROFESSIONAL LAW CORPORATION




                                                                                          18   physical property of a liquid chocolate drop falling through a gas whereby the drop will
   1650 S. AMPHLETT BLVD. SUITE 220




                                                                                          19   naturally take the form of a teardrop (with a pointy end in its upper side) 4; and (ii) the
        INDRAJANA LAW GROUP


          SAN MATEO, CA 94402




                                                                                          20   relatively low melting point of chocolate mixtures between 86 degrees F and 90 degrees
                                                                                          21   F 5, such that a chocolate chip will retain the teardrop shape with a rounded flat bottom
                                                                                          22

                                                                                          23

                                                                                          24

                                                                                          25
                                                                                               3
                                                                                                 Source: https://www.newspapers.com/clip/509803/the-chocolate-that-made-toll-house/ - last accessed on August
                                                                                               30, 2021.
                                                                                          26
                                                                                               4
                                                                                                 Pitter, et al. A Semi-Empirical Determination of the Shape of Cloud and Rain Drops. Journal of the Atmospheric
                                                                                               Sciences, Vol. 28: Issue 1. Jan 1, 1971. URL: https://journals.ametsoc.org/view/journals/atsc/28/1/1520-
                                                                                               0469_1971_028_0086_asedot_2_0_co_2.xml (last accessed on August 30, 2021)
                                                                                          27
                                                                                               5
                                                                                                   Source: https://www.theculinarypro.com/chocolate-melting-tempering - last accessed on August 30, 2021.
                                                                                          28
                                                                                                                     THE COOKIE DEPARTMENT, INC. V. THE HERSHEY COMPANY
                                                                                                                    COMPLAINT FOR DECLARATORY JUDGMENT OF NON-INFRINGEMENT
                                                                                                                                          PAGE 8 OF 11
                                                                                                   Case 3:21-cv-06743-SK Document 1 Filed 08/31/21 Page 9 of 11


                                                                                           1   resembling the flat surface where the liquid chip is dropped (i.e., a baking tray or a
                                                                                           2   conveyor belt) and quickly solidify at external or room temperature. 6
                                                                                           3           19.     The shape and image of the teardrop chocolate chip is so ubiquitous that
                                                                                           4   many cartoon/illustrative rendition of chocolate chips follow the standard teardrop
                                                                                           5   shape of baking chips. In the context and manner they are used and depicted, chocolate
                                                                                           6   baking chips are distinct from Kisses, smaller in size, different in use, and even shaped
A PROFESSIONAL LAW CORPORATION




                                                                                           7   differently.
                                 1650 S. AMPHLETT BLVD. SUITE 220
                                                                    SAN MATEO, CA 94402




                                                                                           8           20.     Thus, there is a well-established history of consumer use and recognition
         SANJIV N. SINGH




                                                                                           9   of the teardrop shaped chocolate chip such that, by now, consumers are intimately
                                                                                          10   familiar with the teardrop chocolate chip shapes. The shapes depicting such chips are
                                                                                          11   smaller and always understood to be tiny morsels of chocolate used for baking—very
                                                                                          12   different in appearance, substance, form and meaning from the much larger Hershey
                                                                                          13   Kisses and Kisses Marks used to denote quarter size pieces of candy that can be eaten in
                                                                                          14   one bite.
                                                                                          15           21.     As such, against this backdrop, TCD’s usage of the baking chip image in its
                                                                                          16   packaging and logo designs are visual representations of baking chips, and such
                                                                                          17   representations appear strictly in the context of how chocolate chips are used in
  A PROFESSIONAL LAW CORPORATION




                                                                                          18   chocolate chip cookies and other cookie products. TCD’s use of the Chocolate Chip
   1650 S. AMPHLETT BLVD. SUITE 220




                                                                                          19   Image clearly references the physical size and shape of chocolate chips and baking chips,
        INDRAJANA LAW GROUP


          SAN MATEO, CA 94402




                                                                                          20   and this usage is within the universal use and understanding of chocolate chips and
                                                                                          21   baking chips in the baking and confectionary industry. Indeed, given the fact that
                                                                                          22   teardrop shaped chocolate chips imagery has been used for more than 80 years to depict
                                                                                          23   chocolate chips in cookies and other baking goods, TCD’s usage of the Chocolate Chip
                                                                                          24   Image is not infringing Hershey’s Kisses Marks. It is furthermore believed that Hershey
                                                                                          25

                                                                                          26

                                                                                          27   6
                                                                                                Source: https://www.nutmachines.com/line/chocolate-chips-making-machine.html - last accessed on August 30,
                                                                                               2021.
                                                                                          28
                                                                                                                  THE COOKIE DEPARTMENT, INC. V. THE HERSHEY COMPANY
                                                                                                                 COMPLAINT FOR DECLARATORY JUDGMENT OF NON-INFRINGEMENT
                                                                                                                                       PAGE 9 OF 11
                                                                                                 Case 3:21-cv-06743-SK Document 1 Filed 08/31/21 Page 10 of 11


                                                                                           1   brought this action in bad faith, on the eve of mediation, with improper purpose, and
                                                                                           2   TCD reserves all rights as such for post judgment or other relief.
                                                                                           3                               FIRST CAUSE OF ACTION
                                                                                           4     (Declaratory Judgment for Non-Infringement of Hershey’s Trademarks and Trade
                                                                                                               Dress Under the Lanham Act, 15 U.S.C. § 1051 et seq.)
                                                                                           5
                                                                                                      22.    Plaintiff re-alleges and incorporates by reference the allegations contained
                                                                                           6
                                                                                               in the preceding paragraphs of this Complaint, as though fully set forth herein.
A PROFESSIONAL LAW CORPORATION




                                                                                           7
                                 1650 S. AMPHLETT BLVD. SUITE 220




                                                                                                      23.    Hershey has claimed that TCD’s use of the Chocolate Chip Image
                                                                    SAN MATEO, CA 94402




                                                                                           8
                                                                                               constitutes trademark infringement, and has threatened to bring a lawsuit against TCD
         SANJIV N. SINGH




                                                                                           9
                                                                                               on this basis. TCD contends that these allegations are frivolous and were brought to
                                                                                          10
                                                                                               obtain leverage during pending litigation where TCD has alleged willful and significant
                                                                                          11
                                                                                               infringement by Hershey against TCD’s TOUGH COOKIE® mark.
                                                                                          12
                                                                                                      24.    An actual, present, and justiciable controversy has arisen between TCD
                                                                                          13
                                                                                               and Hershey concerning TCD’s right to use the Chocolate Chip Image as part of its
                                                                                          14
                                                                                               packaging and website.
                                                                                          15
                                                                                                      25.    TCD seeks declaratory judgment from this Court that its use of the
                                                                                          16
                                                                                               Chocolate Chip Image does not constitute trademark infringement, and reserves the
                                                                                          17
                                                                                               right to seek post judgement relief.
  A PROFESSIONAL LAW CORPORATION




                                                                                          18
   1650 S. AMPHLETT BLVD. SUITE 220




                                                                                                                                 PRAYER FOR RELIEF
                                                                                          19
        INDRAJANA LAW GROUP




                                                                                                      WHEREFORE, Plaintiff requests that the Court declare and that a judgment be
          SAN MATEO, CA 94402




                                                                                          20
                                                                                               entered as follows:
                                                                                          21
                                                                                                      1.     Enter judgment according to the declaratory relief sought;
                                                                                          22
                                                                                                      2.     Award TCD its costs in this action;
                                                                                          23
                                                                                                      3.     Such other relief as this Court deems just and proper.
                                                                                          24
                                                                                                                             DEMAND FOR JURY TRIAL
                                                                                          25
                                                                                                      Pursuant to Federal Rule of Civil Procedure 38 and Civil Local Rule 3-6, TCD
                                                                                          26
                                                                                               hereby demands a jury trial on all issues so triable.
                                                                                          27

                                                                                          28
                                                                                                               THE COOKIE DEPARTMENT, INC. V. THE HERSHEY COMPANY
                                                                                                              COMPLAINT FOR DECLARATORY JUDGMENT OF NON-INFRINGEMENT
                                                                                                                                    PAGE 10 OF 11
                                                                                                 Case 3:21-cv-06743-SK Document 1 Filed 08/31/21 Page 11 of 11


                                                                                           1   Respectfully Submitted,
                                                                                           2

                                                                                           3   DATED: August 31, 2021               SANJIV N. SINGH, A PROFESSIONAL LAW
                                                                                                                                    CORPORATION
                                                                                           4

                                                                                           5
                                                                                                                                    /s/ Sanjiv N. Singh
                                                                                           6                                        Sanjiv N. Singh, Esq.
A PROFESSIONAL LAW CORPORATION




                                                                                           7
                                 1650 S. AMPHLETT BLVD. SUITE 220




                                                                                                                                    INDRAJANA LAW GROUP,
                                                                    SAN MATEO, CA 94402




                                                                                           8
                                                                                                                                    A PROFESSIONAL LAW CORPORATION
         SANJIV N. SINGH




                                                                                           9
                                                                                          10                                        /s/ Michael B. Indrajana
                                                                                          11                                        Michael B. Indrajana, Esq.
                                                                                                                                    Attorneys for The Cookie Department, Inc.
                                                                                          12

                                                                                          13

                                                                                          14

                                                                                          15

                                                                                          16

                                                                                          17
  A PROFESSIONAL LAW CORPORATION




                                                                                          18
   1650 S. AMPHLETT BLVD. SUITE 220




                                                                                          19
        INDRAJANA LAW GROUP


          SAN MATEO, CA 94402




                                                                                          20

                                                                                          21

                                                                                          22

                                                                                          23

                                                                                          24

                                                                                          25

                                                                                          26

                                                                                          27

                                                                                          28
                                                                                                              THE COOKIE DEPARTMENT, INC. V. THE HERSHEY COMPANY
                                                                                                             COMPLAINT FOR DECLARATORY JUDGMENT OF NON-INFRINGEMENT
                                                                                                                                   PAGE 11 OF 11
